Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
	Allowability of claims 29 and 30 (now amended claim 33) indicated in the last office action is withdrawn due to new ground of the rejection.  

				        CLAIM OBJECTION
	The “,” at end of claim 33 is objected since it should be “.” Instead.

					  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the presence of a free radical initiator for the recited “polymerizing the reaction mixture”, does not the free radical initiator as optional component for the recited “polymerizing the reaction mixture”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the recited “polymerizing the reaction mixture” of the invention commensurate in scope with these claims.
The step a) of claim 33 recites “polymerizing the reaction mixture”, but it also recites that a free radical initiator is optional.  A polymerization would not occur without the free radical initiator and thus claims are non-enabling without the free radical initiator.  The examiner interprets that the recited “to produce a first polymerization mixture” would mean ““to produce a first polymerized mixture” since an active step of the “polymerizing the reaction mixture” is recited.  Claim 34 has the same issue.
Note that all examples of table 2 utilize “peroxide”.
Other claims depend from the non-enabled claim 33 would be also non-enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The step a) of claim 33 recites “polymerizing the reaction mixture” and “to produce a first polymerization mixture” (after the polymerization of the reaction mixture),  the “first polymerization mixture” without the free radical initiator as well as “first polymerized mixture” with the free radical initiator, but the step a) further recites the “polymerizing the reaction mixture” which would yield the“first polymerized mixture”.  Thus, a nature of a product obtained after the step a) is confusing.   See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 706.03(d) and 2143.03.
Further clarification as to whether the free radical initiator is optional or mandatory as well as whether the product is the “(pre-)polymerization mixture” or the “(pre-)polymerized mixture” in the following locations.
Line 23 of claim 33 and lines 2, 4, 5, 6 and 7 of claim 34.
Other claims depend from the indefinite claim 33 would be also indefinite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 1, 2021                                         /TAE H YOON/                                                                        Primary Examiner, Art Unit 1762